[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ORDER (#113.00)
This case comes to this court on a Motion for Order. In sum and substance the plaintiff wife asks that the defendant husband be: (1) enjoined from prosecuting or preceding in any way in a case in New York entitled Benedict P. Cutrone v. Marie Louise Cutrone Index No. 15183-91. (2) That the defendant husband Benedict P. Cutrone be enjoined from making any motion for civil or criminal contempt for prosecuting her action for dissolution of marriage in Connecticut. (The wife previously has been enjoined by Order of the Court of New York dated January 17, 1992 would, judge as appears in the file.)
The burden of proof is on the moving party. Arguments of counsel are not and have never been in Connecticut evidence.
The moving party, the wife, cites Cunningham v. Cunningham,25 Conn. Sup. 221 (1964), for the proposition that the first action takes precedence over any subsequent action. It appears to be undisputed that the Connecticut action began first for dissolution of marriage.
Cunningham, however, indicates that before an injunction may issue, the court must consider "unusual hardship and irreparable harm." (page 225) The Cunningham case lays out on page 225 all of the criteria that the court considered in determining whether or not there was unusual hardship and irreparable harm. In this case the wife has presented no evidence to satisfy her burden that injunctive relief should issue. CT Page 8833
Accordingly, the Motion for Order is denied.
KARAZIN J.